Maeshall, I.
The question of whether the plea in abatement was properly overruled must be answered in the affirmative for the same reasons as those given in respect to a similar question in Wieden v. State, ante, p. 585, 124 N. W. 509.
*591Tlie claim made that the evidence was not sufficient to support the verdict cannot be allowed. It is quite evident from the brief statement of the case, that there was room in the evidence for the jury to reasonably come to the conclusion which they did. That being the case, it matters not that there was •also room for a different conclusion, or if it would seem, looking at the printed record, that the evidence rather preponderates in favor of the accused. The accused having had the benefit of an impartial trial before a jury and the benefit of the deliberate opinion of the circuit judge who presided at his trial as to whether the evidence warranted the jury’s conclusion, he is remediless on the question of fact if there is any ■credible evidence to sustain the verdict, even though there is much to discredit it.
The complaint, that the accused was prejudiced by what occurred between some members of the jury and the clerk of the circuit court shortly before the verdict was reached, is without merit. We see nothing in the occurrence but an innocent harmless impropriety. It were better if juries and court officers and all concerned would act in such situations with becoming dignity. It were better, perhaps^ if there was less of the modem ease of approach and tendency to take ad; vantage of it, between jurors and outsiders, while the former ■are acting under their solemn oaths in cases. It were better, perhaps, if jurors during such periods were better protected by restraint, from within and without as well. The writer thinks so. But that must be left very much to the judgment of trial judges. To them is committed the duty of maintaining the standard best calculated to secure just results. Upon them rests responsibility in this field, to a considerable extent where prejudicial error cannot be shown affirmatively, nor be presumed, nor appear by necessary inference, yet may possibly exist. In all such cases there is no remedy. Sec. 2829, •Stats. (1898), closes the door if otherwise there would be any. *592We are constrained to hold there is none in the circumstances-of this case, independently of the statute. This case is entirely unlike Havenor v. State, 125 Wis. 444, 104 N. W. 116 Hurst v. Webster Mfg. Co. 128 Wis. 342, 107 N. W. 666; Du Cate v. Brighton, 133 Wis. 628, 114 N. W. 103; Dralle v. Reedsburg, 135 Wis. 293, 115 N. W. 819, and similar cases-where the communication with the jury was by the trial judge. The doctrine of those cases-,cannot be extended. The tendency, perhaps, should rather be the other way in view of the re-enactment in a significantly emphatic way of the principles of see. 2829, Stats. 1898 [see Laws of 1909, ch. 192: sec.. 3072m, Stats.]
By the Court. — 'The judgment is affirmed.